DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.

Allowable Subject Matter

Claims 77-82 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 77: the prior art of record does not teach “ a debounce-signal generator configured to: receive the second comparison signal; generate a debounce signal at the first logic level if the second comparison signal remains at the first logic level for a time period that is longer than a first predetermined duration; and generate the debounce signal at a second logic level if the second comparison signal does not 
Regarding claims 78-82: claims 78-82 are allowable due to their dependence on allowed claim 77.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORENA D BRUNER whose telephone number is (571)270-0262. The examiner can normally be reached M-F 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LORENA D BRUNER/Examiner, Art Unit 2839                                                                                                                                                                                                        




	/THIENVU V TRAN/                                              Supervisory Patent Examiner, Art Unit 2839